Filed 03/04/20                                                             Case 19-25660                                                                                       Doc

     Fill in this information to identify the case:
     Debtor 1: Michelle M Castaneda
     Debtor 2:
     (Spouse, if filing)

     United States Bankruptcy Court for the EASTERN DISTRICT of CALIFORNIA
                                                                 (State)
     Case number: 19-25660



    Official Form 410S2
    Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                                  12/16
    If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal residence, you
    must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable against the debtor or against
    the debtor’s principal residence.

    File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

    Name of Creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                                          Court Claim No. (if known): 6

    Last four digits of any number
    you use to identify the debtor's              XXXXXX6841
    account:

    Does this notice supplement a prior notice of postpetition fees,
    expenses, and charges?’

          No
          Yes. Date of last notice: February 14, 2020

    Part 1:                Itemize Postpetition Fees, Expenses and Charges

    Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
    account disbursements or any amounts previously itemized in a notice filed in the case. If the court has previously approved an amount,
    indicate that approval in parentheses after the date the amount was incurred.

              Description                                                   Dates incurred                                               Amount


    1.        Late charges                                                                                                      (1)                                    $0.00

    2.        Non-sufficient funds (NSF) fees                                                                                   (2)                                    $0.00

    3.        Attorney fees                                                                                                     (3)                                    $0.00

    4.        Filing fees and court costs                                                                                       (4)                                    $0.00

    5.        Bankruptcy/Proof of claim fees                                10/30/2019                                          (5)                                 $525.00

    6.        Appraisal/broker's price opinion fees                                                                             (6)                                    $0.00

    7.        Property inspection fees                                                                                          (7)                                    $0.00

    8.        Tax advances (non-escrow)                                                                                         (8)                                    $0.00

    9.        Insurance advances (non-escrow)                                                                                   (9)                                    $0.00

    10.       Property Preservation expenses. Specify:                                                                         (10)                                    $0.00

    11.       Other. Specify:                                                                                                  (11)

    12.       Other. Specify:                                                                                                  (12)

    13.       Other. Specify:                                                                                                  (13)

    14.       Other. Specify:                                                                                                  (14)


    The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
    Bankruptcy Rule 3002.1.




    Official Form 410S2                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                               page 1
Filed 03/04/20
       Debtor 1: Michelle M Castaneda                                     Case 19-25660
                                                                                 Case number (if known):   ¨                                   Doc

        Part 2:     Sign Here

        The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
        telephone number.

        Check the appropriate box

            I am the creditor.
           I am the creditor’s authorized agent.
        **See below title

        I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
        knowledge, information, and reasonable belief.

                    X    /s/ Jacky P. Wang                                                     Date: March     3, 2020
                         Signature




        Print:           Jacky P. Wang                                                         Title **Attorney for Creditor
                         First Name                Middle Name           Last Name


        Company          JANEWAY LAW FIRM, LLC


        Address          949 South Coast Drive, Suite 475
                         Number           Street

                         Costa Mesa, CA 92626
                         City                                    State     ZIP Code


        Contact phone    (877) 257-0717                                                        Email caecfmail@janewaylaw.com




        Official Form 410S2           Notice of Postpetition Mortgage Fees, Expenses, and Charges                                     page 2
Filed 03/04/20                                       Case 19-25660                                                  Doc




       1
                                              PROOF OF SERVICE

       2          I, Shannon K. Herron, am over the age of eighteen (18) years and my business address is
       3   3636 N. Central Ave., Suite 400, Phoenix, AZ 85012. On March 4, 2020, I caused to be served
       4
           the following document described as Notice of Post-Petition Mortgage Fees on the interested
       5
           parties in this action, by placing a true and correct copy thereof, enclosed in a sealed envelope with
       6
           postage fully prepaid in the United States mail at Phoenix, Arizona, and/or by NEF addressed as
       7

       8   follows:

       9   BY FIRST CLASS MAIL:

      10   Debtor/Borrower:
           Michelle M. Castaneda
      11   2823 Dorset Ln.
      12   Tracy, CA 95377

      13   Chapter 13 Trustee:
           Russell D. Greer
      14   P.O. Box 3051
           Modesto, CA 95353-3051
      15

      16   Debtor’s Attorney:
           Nathan D. Borris
      17   1380 A Street
           Hayward, CA 94541
      18

      19          I declare under penalty of perjury that the foregoing is true and correct.
      20
            Dated: March 4, 2020                               /s/ Shannon K. Herron
      21                                                       Shannon K. Herron

      22

      23

      24

      25

      26

      27

      28
